                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )
                                       )
v.                                     )                             Case No. 17-20079-CM
                                       )
TROY A. GREGORY,                       )
                                       )
                  Defendant.           )
_______________________________________)

                                    MEMORANDUM AND ORDER

        Before the court is defendant’s Motion in Limine to Exclude Certain Testimony (Doc. 34).

Gregory urges the court to exclude two lines of testimony or argument at trial: (1) that violations of

internal bank rules and policies or civil statutes, rules, or regulations constitute violations of the criminal

statutes charged in the Indictment; and (2) that loans obtained by a borrower for a third party’s benefit

(i.e., “nominee loans”) are illegal per se. (Id.) The government does not contest these two exclusions,

except to the extent they are intended to more broadly preclude evidence or argument relating to nominee

loans, civil authority, regulations, or bank rules. In other words, the government concedes it may not

offer testimony that directly equates regulatory, or bank rule violations with criminal violations or that

directly states nominee loans are illegal; but the government wishes to introduce evidence of defendant’s

act of, for example, making nominee loans or flouting bank rules or regulations to show an overt action

in the charged conspiracy or to show defendant’s intent to deceive the victim banks. Defendant did not

file a reply.

        Because the government does not directly contest defendant’s motion, the court grants

defendant’s motion in part and denies it in part. The government may not offer testimony or argument

at trial that (1) violations of internal bank rules and policies or civil statutes, rules, or regulations




                                                     -1-
constitute violations of the criminal statutes charged in the Indictment, or (2) loans obtained by a

borrower for a third party’s benefit (i.e., “nominee loans”) are illegal per se. But, for the reasons set

forth in the government’s response (Doc. 41), defendant’s motion is denied to the extent the government

offers such testimony or argument to show defendant’s intent to deceive the victim banks.1

        IT IS THEREFORE ORDERED that defendant’s Motion in Limine to Exclude Certain

Testimony (Doc. 34) is granted in part and denied in part.

        Dated this 15th day of January, 2019, at Kansas City, Kansas.

                                                              s/ Carlos Murguia
                                                              CARLOS MURGUIA
                                                              United States District Judge




1
  In addition, the government need not prove the nominee loans constituted a crime where, as here, they have not been
charged as a crime. See, e.g., United States v. Crabtree, 979 F.2d 1261, 1267 (7th Cir. 1992) (upholding the evidence of
nominee loans as part of the scheme evidence and finding that “[o]vert acts do not have to be substantive crimes
themselves.”).



                                                            -2-
